— Appeal from a judgment of the Supreme Court (Ellison, J.), entered December 9, 1991 in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner’s contention that he should have been afforded an attorney to represent him at the disciplinary hearing is merit-less (see, Matter of Shaffer v Hoke, 174 AD2d 787). Similarly without merit is petitioner’s argument that the regulations of the Department of Correctional Services are unconstitutional because of their failure to set forth a maximum penalty which can be imposed (see, Matter of Coleman v Kelly, 72 NY2d 850). In addition, petitioner has failed to meet his burden of showing bias or prejudice on the part of the Hearing Officer and that the outcome of the hearing flowed from the alleged bias (see, Matter of McCoy v Leonardo, 175 AD2d 358; Matter of Nieves v Coughlin, 157 AD2d 943). We have considered petitioner’s other arguments and find them to be without merit.
Levine, J. P., Mercure, Mahoney, Casey and Harvey, JJ., concur. Ordered that the judgment is affirmed, without costs.